EXHIBIT 10.1

 

LICENSE AGREEMENT

 

This License Agreement is made as of October 17, 2014 (the “Effective Date”), by
and between, Life Medical Technologies, Inc., a Delaware corporation ("LMT" or
“Licensor”), and Efil Sub of ECG Inc., a Delaware corporation ("Efil” or
“Licensee”).

 

R E C I T A L S:

 

Licensor owns or controls certain proprietary rights, including, but not limited
to, patents, trademarks, copyrights, United States Food and Drug Administration
("FDA") filings, clinical studies, data, techniques, trade secrets, contract
rights, concepts and know-how, relating to a product referred to as BreastCare
DTS™ referred to herein as the “Product.” The Product has been cleared by the
FDA to be marketed as an adjunct to mammography and other procedures for the
detection of breast disease, including breast cancer. Licensor also owns or
controls or has contracted to obtain the benefits of certain apparatus and
methods for making the Product.

 

Licensee desires to acquire a license, exclusive as to the United States,
Canada, and Asia (as defined below) and non-exclusive as to the balance of the
world, other than Latin America, including (without limitation) Mexico and The
Caribbean Sea including (without limitation) the Bahamas, as to which the
Licensee acquires no rights other than to receive “Reverse Royalties” as
provided herein, to develop, manufacture and commercialize the Product and
derivative products (collectively with the Product, the “Products”) for, among
other purposes, the detection of disease, including breast cancer, incorporating
certain of the proprietary rights held by Licensor and Licensor is willing to
grant such license to Licensee under the terms and conditions of this Agreement.

 

 
1


--------------------------------------------------------------------------------




 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used throughout this Agreement, the following terms, whether used in the
singular or the plural, shall have the following meanings:

 

1.01 "Affiliate" shall mean any corporation, partnership or other business
entity which owns or controls, is owned or controlled by or is under common
ownership or control with a party to this Agreement. A corporation, partnership
or other business entity shall be regarded as in control of another corporation
if it owns or directly or indirectly controls at least thirty percent (30%) of
the voting stock of said other corporation, or in the absence of such ownership,
it possesses, directly or indirectly, the power to direct or cause the direction
of the management and policies of said other corporation.

 

1.02 “Asia” means China, Vietnam, Cambodia, Japan, Taiwan, North and South
Korea, Thailand, Malaysia and the Philippines.

 

1.03 “Effective Date” shall mean the date hereof.

 

1.04 "Product" or “Products” shall mean BreastCare/BreastAlert DTS™ identified
in Exhibit A, a device that has FDA 510K clearance for marketing in the United
States to be used by physicians as an adjunct to routine physical examination
including palpation, mammography and other established procedures for the
detection of breast disease including breast cancer and such other Products as
Licensee may develop based upon the Licensed Technology.

 

1.05 "Licensed Copyrights" shall mean those copyrights relating to Products
listed in Exhibit A attached hereto.

 

1.06 "Licensed Patent Rights" shall mean:

 

(a) the United States patents and patent applications identified in Exhibit B,
any foreign counterparts thereof, as well as any and all divisions,
continuations, continuations-in-part, extensions, substitutions, renewals,
revalidations, reexaminations, reissues, additions or patents of addition or
patents of importation thereof whether filed before or after the date hereof;

 

(b) any patents or patent applications owned or controlled by LMT, which contain
claims, the practice of which is encompassed by the claims of any patent or
patent applications of subparagraph (a) above, or which employ Product Related
Technology; and

 

(c) any future patents or patent applications owned or controlled by LMT which
relate to Products and the Licensed Technology.

 

 
2


--------------------------------------------------------------------------------




 

1.07 "Licensed Technology" shall mean all know-how, concepts, data, information,
trade secrets, transferable rights under FDA filings, clinical data, clinical
studies, techniques, or special ability on the part of LMT, which are related to
Products and methods and apparatus for making the same and which are proprietary
to LMT, and with respect to which LMT, now and subsequently, has the power and
right to grant the license provided for herein.

 

1.08 "Licensed Trademarks" shall mean those trademarks listed in Exhibit C
attached hereto.

 

1.09 "Licensed Intellectual Property" shall mean, collectively, the Licensed
Patent Rights, the Licensed Copyrights, the Licensed Technology, the licensed
manufacturing process, and the Licensed Trademarks.

 

1.10 "Net Sales" shall mean the revenue received by Licensee or Licensor or
their respective sublicensees (including revenue in the form of including
royalties received by Licensee or Licensor from their respective sublicensees)
from the sale of Products to Third Parties less the following amounts: (i)
discounts, including cash discounts or rebates actually allowed or granted; (ii)
credits or allowances actually granted upon claims or returns regardless of the
party requesting the return; (iii) freight charges paid for delivery; and (iv)
taxes or other governmental charges levied on or measured by the amount invoiced
by the seller. Net Sales shall not include revenues on sales to sublicensed, but
shall include the revenues received by sublicensed Affiliates on subsequent
sales to an independent Third Party. For the avoidance of doubt, if either
Licensee or Licensor enters into a sublicense, the Net Sales on which the other
is to receive Running Royalties or Reverse Royalties includes the Net Sales of
the sublicensee and, if the royalty is paid in respect of such Net Sales at the
rates provided herein, no royalty shall be paid on any additional royalty
received by Licensor or Licensee from the sublicensee or on the sale of Product
by Licensor or Licensee to such sublicensee. If a royalty is not paid on the Net
Sales of a sublicensee, Running Royalties or Reverse Running Royalties shall be
paid on any royalty received by Licensor or Licensee from the sublicensee or on
the sale of Product by Licensor or Licensee to such sublicensee.

 

1.11 “Open Territory” shall mean all countries, other than United States,
Canada, Asia, the Retained Territory and the Joint Venture Territory.

 

1.12 "Quarter" shall mean a period of three consecutive calendar months ending
on March 31, June 30, September 30 or December 31 during each year.

 

1.13 “Retained Territory” shall mean Latin America (including, without
limitation, all countries located in South America, Central America, and Mexico)
and The Caribbean Sea (including, without limitation, The Bahamas).

 

 
3


--------------------------------------------------------------------------------




 

1.14 "Third Party" shall mean parties other than LMT, Licensee or their
respective Affiliates.

 

1.15 "Valid Claim" shall mean a claim of an issued and unexpired patent included
within the Licensed Patent Rights which has not been held unenforceable,
unpatentable or invalid by a decision of a court or other governmental agency of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, or which has not been admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise.

 

1.16 “Joint Venture Territory” shall mean India and any country in which the
parties have agreed to enter into a Joint Venture with respect to the
distribution of Products.

 

ARTICLE 2

 

GRANT OF LICENSE

 

2.01 License.

 

(a) LMT hereby grants and agrees to grant to Licensee a license, with the right
to grant sublicenses, to use the Licensed Patent Rights, the Licensed
Copyrights, the Licensed Technology, and the Licensed Trademarks, to make, have
made, use and sell, during the term of this Agreement, Products employing the
Licensed Intellectual Property.

 

 (b) The license granted herein is limited to the United States, Canada, Asia
and, subject to Licensor’s Right of First Refusal, the Open Territory and is
exclusive within the United States, Canada and Asia (the “Exclusive Territory”)
as to all parties including the Licensor and non-exclusive as to the Open
Territory except to the extent that Licensor does not exercise its Right of
First Refusal.

 

2.02 Sublicense. Licensee may sublicense the rights granted to it hereunder
provided, however, that concurrently with entering into a sublicense, each
sublicensee shall agree, by a written instrument, to be bound by the terms of
this Agreement and jointly and severally liable with Licensee for the
obligations of Licensee hereunder related to the rights granted in such
sublicense. A copy of such written instrument shall be provided to LMT.

 

2.03 Manufacture.

 

(a) The right being granted herein includes the right to distribute Products
under such FDA rights as are currently held by Licensor. To enable Licensor to
ensure that all Products distributed by Licensee within the United States comply
with FDA requirements (including FDA Good Manufacturing Practice) from time to
time, upon request of Licensor, Licensee shall make samples of the Products
manufactured by it or at its request available to Licensor for its review. At
the expense of Licensee, LMT will review the procedures of any prospective
manufacturer proposed by Licensee to determine whether Products to be produced
by such manufacturer will meet applicable FDA requirements.

 

 
4


--------------------------------------------------------------------------------




 

(b) Licensor has engaged Fala Technologies, Inc. (“Fala”) to manufacture
Products. Licensor, at the expense of Licensee, shall exercise reasonable
efforts to cause Fala to consult with Licensee with respect to the manufacture
of products. Solely to the extent that the same has been or hereafter are
disclosed to, and are or hereafter become in the possession of Licensor by Fala,
and to the extent that Licensor has a valid legal right to make available, all
intellectual property developed by Fala related to the manufacture of Products,
as between Licensor and Licensee, shall be available to Licensee for the use in
the manufacture of Products and such other devices and products as may be
developed by Licensee.

 

(c) Licensor, at the expense of Licensee, shall provide Licensee with copies of
all materials in the possession of Licensor related to the Products. In
addition, Licensor will introduce Licensee to Sam Mousa.

 

2.04 Licensed Trademarks.

 

(a) LMT hereby grants to Licensee the exclusive right to use the trademarks set
forth on Exhibit C -1 within the Exclusive Territory, the non-exclusive right to
use the trademarks set forth on Exhibit C-1 in the Open Territory, subject to
Licensor’s Right of First Refusal, and the non-exclusive right to use the
trademarks set forth on Exhibit C-2 within the Exclusive Territory and, subject
to Licensor’s Right of First Refusal, the Open Territory.

 

(b) Licensee agrees that, with respect to any product for which Licensee may
employ a trademark licensed hereunder, such product will be manufactured and
packed by Licensee strictly in accordance with the standards and specifications
agreed to between the parties. LMT hereby agrees to accept such mutually agreed
standards as its own for purposes of this license. Licensee shall, upon request
of LMT, submit to LMT samples of such products for the purpose of ascertaining
or determining compliance with this requirement.

 

(c) Upon mutual agreement of Licensee and Licensor, Licensee may make additions
to, deletions from, and changes to, any or all of the trademarks licensed
hereunder (“Changed TM”). Any such Changed TM shall be deemed a part of the
Licensed Trademarks under this Agreement.

 

2.05 Licensed Copyrights.

 

(a) LMT hereby grants to Licensee the exclusive right to use the Licensed
Copyrights within the Exclusive Territory and, subject to Licensor’s Right of
First Refusal, the non-exclusive right to use the Licensed Copyrights in the
Open Territory.

 

 
5


--------------------------------------------------------------------------------




 

(b) Upon mutual agreement of Licensee and Licensor, Licensee may make additions
to, deletions from, and changes to, any or all of the copyrights licensed
provided the additions to, deletions from, and changes to adhere to FDA
regulations or the regulations of other regulatory bodies governing these
documents (“Changed Copyrights”). Any Changed Copyrights shall be jointly owned
by Licensee and Licensor, subject to the terms and condition of this Agreement
relating jointly owned intellectual property.

 

2.06 Admission of Validity; Legal Fees Licensee acknowledges that it has had an
opportunity to review the patents issued as of the date of execution of this
Agreement (the “Current Patents”) licensed hereby and that it has determined to
enter into this agreement due to the apparent validity thereof. Further,
Licensee hereby agrees not to commence an action to contest the validity of the
Current Patents. In the event Licensee brings an action to invalidate a Current
Patent of Licensor, Licensee shall not be allowed to continue to operate under
the License. If during the term of this Agreement Licensee elects to question
the validity, enforceability, or applicability of any patent applications
hereafter filed by Licensor or any of the patents which may issue as a result of
any of such applications, or any patent acquired by Licensor, by way of a
proceeding or litigation, this Agreement shall remain in effect. During the
course of any such proceeding or litigation Licensee shall continue to pay
Running Royalties on a timely basis and shall reimburse Licensor for its legal
fees incurred in defending such proceeding within forty-five days of a demand
therefor, provided that Licensee receives from Licensor an undertaking to pay
such amounts back to Licensee in the event that Licensee’s challenge, on final
adjudication, shall be upheld.

 

2.07 Covenant not to Sue. Licensor agrees that during the term of this Agreement
it will not assert against Licensee or its Affiliate sublicensees any patent not
included in the Licensed Patent Rights that is or might be infringed by reason
of Licensee’s or its Affiliate sublicensees’ exercise of the rights granted
hereunder.

 

2.08 Compliance with Applicable Laws. Licensee agrees that all products
manufactured and distributed by it, the manufacture of such Products and all
sales literature used by it, shall be in compliance with all applicable laws and
regulations, including applicable laws and regulations of the United States FDA
and the applicable laws and regulations of the respective countries in which the
Product is distributed.

 

 
6


--------------------------------------------------------------------------------




 

ARTICLE 3

 

ROYALTIES AND FEES

 

3.01 Running Royalties. Licensee shall pay to LMT running royalties ("Running
Royalties") of 5% on its aggregate Net Sales during each calendar year in the
Exclusive Territory and in any country of the Open Territory in which Licensee
is not paying Licensor ½ of its operating profits in accordance with Section
3.02(b).

 

3.02 Open Territory. (a) If Licensee desires to distribute directly or
indirectly (such as through a sublicensee) Products in any country (a
“Designated Country”) in the Open Territory it shall advise Licensor. Within
thirty (30) days after receipt of such notice from Licensee, Licensor shall
notify Licensee whether Licensor desires to exercise its Right of First Refusal
with respect to the Designated Country, and, if so exercised, Licensor shall
have the exclusive right to market, sell and distribute, directly or indirectly,
Products within such Designated Country. If Licensor notifies Licensee that it
does not exercise such Right of First Refusal or fails to exercise such right
within such thirty (30) day period, Licensee shall have the exclusive right to
market, sell and distribute, directly or indirectly, Products within the
Designated Country, and Licensor shall not market, sell or distribute the
Products within such Designated Country. The party (that is Licensor or
Licensee) which has the exclusive right to market, sell and distribute Products
in a Designated Country is referred to herein as the “Moving Party,” the other
party is referred to as the “Non-moving Party,” and the date on which (i) the
Licensor advises the Licensee that it is exercising or not exercising its Right
of First Refusal, or (ii) if Licensor fails to deliver an exercise or
non-exercise notice within such thirty (30) day period, is referred to as the
“Claiming Date”. The Moving Party shall have the exclusive rights (as between
Licensor and Licensee) to sell Products in the Designated Country; provided
that, if within one-hundred eighty (180) days of the Claiming Date, the Moving
Party has not, directly or indirectly through the Contracting Party, expended at
least $100,000 towards the sales effort or had Net Sales of at least $10,000 in
the Designated Country, the Moving Party shall (i) pay to the Non-moving Party
as liquidated damages an amount equal to $1.00 per 100 people in the Designated
Country but in no event more than $150,000 per Designated Country and (ii) the
Non-moving Party shall have the exclusive rights (as between Licensor and
Licensee) to sell Products in the Designated Country; provided that if within
one year of the Claiming Date the Non-moving Party has not, directly or
indirectly through the Contracting Party, expended at least $100,000 towards the
sales effort or had at least $10,000 of Net Sales in the Designated Country, the
Designated Country shall revert to Open Territory.

 

 
7


--------------------------------------------------------------------------------




 

If at any time prior to receiving a notice from Licensee that it intends to
commence distribution of Products in a country in the Open Territory, Licensor
determines to commence sales in a country, either directly or through a
sublicensee, Licensor shall prompty advise Licensee.

 

(b) At any time prior to the Claiming Date in respect of a Designated Country
either Licensor or Licensee may approach the other with a view to the joint
exploitation of any country in the Open Territory. Should the parties agree to
do so, neither party shall pay Running Royalties on sales in such country;
instead they shall each receive ½ of the operating profits derived from sales in
such country. Further, if a party shall determine that due to legal or
regulatory hurdles it will take more than six months to commence sales of
Products in a country in the Open Territory, it can request of the other party
that it enter into discussions with a view towards extending the six month
period provided above to such period as the parties deem appropriate.

 

(c) The parties have determined to enter into a Joint Venture with respect to
the distribution of Products in the country of India. Promptly after the
execution and delivery of this agreement, the parties shall commence discussions
with a view towards confirming the terms of the Joint Venture. If the parties
fail to agree upon terms each party shall have the right to distribute Products
in India, subject to an obligation to pay one-half (1/2) of its operating
profits in respect of such sales to the other party.

 

3.03 Milestone Payments. If Licensee shall grant a sublicense and such
sublicense shall contain a provision for an upfront payment, milestone payment
or advance payment of royalties, upon receipt of any such amount Licensee shall
pay ½ thereof to Licensor. Licensee shall be entitled to deduct any amount so
paid from Running Royalties due Licensor on the sales covered by such
sublicense, provided that the deduction taken any quarter pursuant to this
subparagraph shall not exceed one-third (1/3) of the amount that would otherwise
be paid to the Licensor in respect of such quarter.

 

3.04 Minimum Royalties.

 

(a) Beginning with calendar year 2015, Licensee shall pay minimum annual
royalties (the "Minimum Annual Royalties"). The minimum annual royalty shall be
$100,000 for 2015 and $200,000 per annum each year thereafter.

 

 
8


--------------------------------------------------------------------------------




 

(b) If the Running Royalties payable to LMT with respect to any calendar year
are less than the Minimum Annual Royalties for such year, then, either: (i)
Licensee, to maintain the exclusivity of the license granted hereunder, shall
remit to LMT, together with its report of Running Royalties for the fourth
Quarter of such year in accordance with Section 4.01(b) hereof, a sum of money
equal to the difference between the applicable Minimum Royalty and the Running
Royalty for such year; or (ii) Licensee’s license shall become non-exclusive
forty-five (45) days after the end of such calendar year.

 

(c) If this agreement shall terminate or expire, then a pro rata portion of the
Minimum Royalty payable with respect to the year in which such termination
occurs shall apply, based upon the number of days elapsed during such year prior
to termination.

 

(d) If Licensee should lend any monies to Licensor or pay any amounts to
creditors of Licensor, the FDA or other governmental authorities, reasonably
necessary to protect the rights granted to Licensee hereunder, Licensee shall
have the right to deduct such amounts from Running Royalties payable to
Licensor, provided that the deduction taken any quarter pursuant to this
subparagraph shall not exceed one-third (1/3) of the amount that would otherwise
be paid to the Licensor in respect of such quarter.

 

3.05 Reverse Running Royalties. The parties anticipate that Licensee will expend
significant amounts and substantial effort to establish a manufacturing facility
and commence distribution of Products. In recognition of the contribution
Licensee will make to the development of the Product, Licensor agrees to pay
Licensee “Reverse Running Royalties” in the same percentages, at the same times,
on the same terms and subject to the reporting and accounting procedures
provided for herein with respect to the payment of Running Royalties payable by
Licensee. Such Reverse Running Royalties shall be payable by Licensor on all
sales of Licensed Products directly or indirectly made in the Open Territory,
Latin America, including (without limitation) Mexico and The Caribbean Sea
including (without limitation) the Bahamas, other than countries in the Open
Territory from which Licensee is receiving ½ of the operating profit from the
sale of Products. No later than December 31, 2015, the parties shall exercise
reasonable efforts to agree upon an appropriate definition of operating profits
and, if they should fail to agree, shall submit the issue to mediation and
arbitration in accordance with Section 10.09.

 

 
9


--------------------------------------------------------------------------------




 

3.06 Time. Running Royalties and Reverse Running Royalties payable by Licensee
or Licensor, as the case may be, are payable on all sales by Licensee, Licensor
and their respective sublicensees within a given country until the later of (i)
the expiration of the last to expire patent in respect of which there is a Valid
Claim in such country and (ii) fifteen years from the date as of which Licensee
(or one of its sublicensees) first has Net Sales. In addition, until the tenth
anniversary of the date as of which Licensee first has Net Sales, Licensee shall
pay Running Royalties on any product it may distribute for the detection of
disease in the breast and prostate even if such product does not emply Licensed
Technology or violate a Valid Claim.

 

3.07 Provision of Product. If prior to such time as Licensor is manufacturing
Product or has arranged to acquire Products from a third party, provided
Licensee is then manufacturing Product, it will provide up to ½ of its monthly
output to Licensor, provided Licensor pays for the same within thirty days of
delivery. The cost of products sold by Licensee to Licensor shall be equal to
Licensee’s manufacturing costs, inclusive of amortization of capitalized
expenses, plus ten (10%) percent thereof. The parties shall endeavor to more
precisely define Licensee’s costs once a manufacturing plant is established and
if they are unable to agree upon such costs the matter shall be submitted to
arbitration in accordance with Section 10.09.The failure of Licensor to timely
pay for Product sold by Licensee shall relieve Licensee of any obligation under
this section.

 

ARTICLE 4

 

ROYALTY REPORTS AND ACCOUNTING

 

4.01 Royalty Reports; Records.

 

(a) Within forty-five (45) days after each Quarter, Licensee shall furnish or
cause to be furnished to LMT a written report covering such Quarter showing: (i)
the Net Sales of all Licensed Products during such period; (ii) the royalties,
payable in Dollars, which have accrued hereunder in favor of LMT in respect of
such sales with a summary computation of such royalties; and (iii) withholding
taxes, if any, required by law to be deducted in respect of such royalties. The
report shall be accompanied by the payment of royalty monies due at that time.

 

(b) The parties shall agree upon a form of royalty report within ninety (90)
days of the date hereof.

 

 
10


--------------------------------------------------------------------------------




 

4.02 Inspection of Books. LMT shall have the right, at its own expense, for the
period during which Running Royalties are due to LMT and for one (1) year
thereafter, to examine or have an independent accountant to whom Licensee has no
reasonable objection, examine the relevant books and records of account of
Licensee during normal business hours and no more than once during each calendar
year, to verify the accuracy of the reports and to determine whether appropriate
payment has been made by Licensee hereunder. Licensee shall include in each
sublicense granted by it pursuant hereto a provision requiring the sublicensee
to keep and maintain records of sales made pursuant to such sublicense and to
grant access to such records to LMT. If the report of LMT or of its independent
accountant shows an underpayment of royalties, Licensee shall remit to LMT the
amount of such underpayment, together with interest on the amount of such
underpayment at the rate of 6% per annum, within forty-five (45) days after
Licensee’s receipt of such report. If the report of LMT's independent accountant
shows an underpayment of more than ten percent (10%) of the amounts due during
the period covered thereby, Licensee shall pay LMT's reasonable fees and
expenses related to such audit.

 

As noted above, once it commences sales, Licensor shall provide similar
quarterly reports to Licensee and shall be subject to a right of inspection
identical to that provided to Licensor.

 

4.03 Disputes as to Royalties Owed. In the event Licensee disputes the report of
LMT’s independent accountant, the amount of the underpayment will be placed in
escrow and the dispute will be resolved by (1) mediation, or, if such mediation
is unsuccessful, (2) by binding arbitration as provided in Section 10.09 below.

 

4.04 Sales to Sublicensees. No Running Royalties or Reverse Running Royalties
shall be payable on sales of any Licensed Product between Licensee, Licensor and
any of their respective sublicensees provided Running Royalties or Reverse
Running Royalties are paid on the Net Sales of the sublicensee. If a royalty is
not paid on the Net Sales of a sublicensee, Running Royalties or Reverse Running
Royalties shall be paid on any royalty received by Licensor or Licensee from the
sublicensee or on the sale of Product by Licensor or Licensee to such
sublicensee. As noted, Licensor will be subject to the provisions of Sections
4.01, 4.02, 4.03 and 4.04 in respect of its sales.

 

4.05 Payments on Sales outside the United States. Except as otherwise provided,
any payments due hereunder on sales made outside the United States shall be
payable in the United States and in United States Dollars at the prevailing rate
of exchange of the currency of the country in which the sales are made (said
exchange rate being taken as the rates published in the Wall Street Journal
under the caption "Currency Trading -- Exchange Rates" on the last business day
of the calendar Quarter for which the royalties are payable).

 

 
11


--------------------------------------------------------------------------------




 

4.06 Withheld Payment. Any sum required under United States tax laws or the tax
laws of any other country, to be withheld by from payments to be made hereunder,
shall be promptly paid by to the appropriate tax authorities and the paying
party shall furnish LMT or Licensee, as the case may be, with official tax
receipts or other appropriate evidence issued by the appropriate tax authorities
evidencing such payments, sufficient to enable a claim for income tax credit in
respect of any sum so withheld.

 

4.07 Exchange Rate not Ascertainable. During any period in which the exchange
rate between the foreign currency in question and the United States Dollar
cannot be ascertained in accordance with this Article, payment of the applicable
royalties shall be made at the last ascertainable rate; provided, however, that
within thirty (30) days after the rate of exchange is ascertainable, an
adjustment shall be made and either party, in its discretion, may elect to
receive payment in the foreign currency in question or in any other currency for
which an exchange rate can be ascertained.

 

4.08 No Set-Offs. Except as otherwise expressly provided herein, no royalty or
other amount payable to LMT under this Agreement shall be reduced, whether by
set-off, adjustment or otherwise by virtue of any claim of Licensee or any of
its sublicensees or assignees against LMT which is disputed by LMT. For purposes
of the foregoing, a judgment of a court of competent jurisdiction holding LMT
liable, which judgment is unappealable or unappealed by LMT within the time
allowed therefore, shall not be considered a "disputed claim."

 

ARTICLE 5

 

INFRINGEMENT

 

5.01 Third Party Infringement.

 

(a) If either party becomes aware of a substantial (annual sales greater than
five percent (5%) of Licensee's annual sales of Licensed Products within a given
jurisdiction (the "Subject Territory")) infringement of the Licensed Patent
Rights by a Third Party in any country, such party shall promptly advise the
other of the relevant facts and circumstances known in connection therewith and,
in the case of an infringement of Licensed Patent Rights, Licensee and LMT shall
confer and attempt to agree on what action should be taken. Should LMT and
Licensee agree that suit should be brought in any such country, LMT shall have
the right to control, bear the cost of, and retain any recovery from any such
suit arising out of an infringement of Licensed Patent Rights and Licensee, at
its own expense, shall reasonably cooperate in the effort and any recovery from
such suit, less Licensor’s costs and expenses, shall be deemed “Net Sales” for
which Reverse Running Royalties shall be calculated and payable to Licensee. If
such infringement occurs in any country in which Licensee has the exclusive
license granted in Article 2, and, if Licensor shall fail, within six (6) months
after receiving notice from Licensee of a substantial infringement of Licensed
Patent Rights, either; (i) to terminate such infringement; or (ii) to institute
an action to prevent continuation thereof and, thereafter, to prosecute such
action diligently, then Licensee shall have the option to do so, in which case
Licensee shall control, bear the cost of such suit, and Licensor at its sole
cost and expense, shall reasonably cooperate in the effort, e.g. if necessary,
Licensor shall become a named party, and any recovery from such suit, less
Licensee’s costs and expenses, shall be deemed “Net Sales” for which Running
Royalties shall be calculated and payable to Licensor. Should Licensee provide
Licensor with reasonable evidence of substantial patent infringement in any
country in which Licensee has the exclusive license granted in ARTICLE 2 and the
parties are unsuccessful in abating the infringement within the Abatement Period
after Licensor has promptly notified the infringer of the infringement, and
should Licensor have failed to file suit for infringement at the end of such
Abatement Period (or before Licensee has instituted suit under Section 5.01(b)),
Licensee shall pay a reduced royalty rate in such country for Net Sales, in an
amount of two-thirds of the royalty rate defined herein. Said reduced royalty
rate shall continue to be the prevailing royalty rate until said substantial
infringement ceases and, thereafter, the royalty rate shall revert to the full
royalty rate defined herein. For the purposes of this Section 5.01, the
Abatement Period, with respect to infringement occurring in the countries of
Asia (as defined herein), Canada and the United States, shall be one hundred
eighty (180) days and, for all other countries, two hundred seventy (270) days.
The parties recognize that the prior sentence provides abatement periods for
countries outside the scope of this License, such periods are provided in case
Licensee hereafter acquires the right to distribute Licensed Products in any of
such countries.

 

 
12


--------------------------------------------------------------------------------




 

(b) The above notwithstanding, Licensee shall have the right to have suit
brought against an infringer of Licensed Patent Rights in any country in which
Licensee has the exclusive right granted in Article 2 even if such infringement
is less than ten (10%) of Licensee's annual sales of Licensed Product in the
Subject Territory. Licensor shall reasonably cooperate in such suit and, if
necessary, shall become a named party. In no event, however, shall the royalty
reduction referenced in Section 5.01(a) hereof go into effect until such
infringement amounts to annual sales of greater than ten percent (10%) of
Licensee Licensee's sales of Licensed Product within said Subject Territory. Any
recovery of such suit, less Licensee’s costs and expenses, shall be deemed “Net
Sales” for which Running Royalties shall be calculated and payable to Licensor.

 

5.02 Other Infringement.

 

(a) In the event that Licensee's employment of any of the Licensed Intellectual
Property in making, having made, using or selling Licensed Products infringes,
will infringe, or is alleged by a Third Party to infringe said Third Party's
patent, the party becoming aware of same shall promptly notify the other. The
parties shall thereafter attempt to agree upon a course of action which may
include: (i) modification of the Licensed Product or its use and manufacture so
as to be non-infringing; or (ii) obtaining a license or assignment from the
Third Party.

 

(b) In the event that the parties agree to obtain a license or assignment from a
Third Party in accordance with Sub­paragraph (a)(ii) of this Section, then
Licensor shall, in the first instance, have the right to negotiate with the
Third Party for such license or assignment. If Licensor's negotiation with the
Third Party results in a consummated agreement, Licensor shall be responsible
for any payments to be made thereunder. If Licensor fails to consummate an
agreement with the Third Party within one hundred fifty (150) days after notice
has been made in accordance with this Section, then Licensee shall have the
right to negotiate with the Third Party for such license or assignment. If
Licensee's negotiation with the Third Party results in a consummated agreement,
then: (i) any lump sum payments made thereunder shall be offset royalties due to
Licensor on Net Sales generated in the Territory covered by the Third Party's
patent (the "Subject Infringing Territory") provided that the Running Royalties
payable to LMT in respect of Net Sales in the Subject Infringing Territory
during any calendar quarter shall be reduced by no more than 50% of the amount
payable in the absence of this paragraph, provided that any portion of the lump
sum payment not applied shall be carried forward and applied against future
Running Royalties payable to LMT in respect of Net Sales generated in the
Subject Infringing Territory; and (ii) should such agreement require the payment
of royalties, such royalties shall offset any royalties to be paid by Licensee
hereunder in respect of Net Sales generated in the Subject Territory, but in no
event shall the reduction taken any calendar quarter pursuant to this clause and
the immediately preceding clause reduce the royalties payable to LMT in respect
of sales generated in the Subject Territory by more than fifty percent (50%).
Licensor’s sole recourse against Licensor for any such payments made by Licensee
to Third Parties as contemplated above shall be offset rights against Running
Royalties as above provided.

 

 
13


--------------------------------------------------------------------------------




 

(c) In the event that a Third Party sues Licensee alleging that Licensee's
employment of any of the Licensed Intellectual Property in making, having made,
using or selling Licensed Products infringes or will infringe said Third Party's
patent, trademark and/or copyright, then Licensee shall have the right, at its
own expense, to defend such action. If Licensee elects to defend such action,
its reasonable costs, including legal fees and expenses, in connection with such
defense shall be offset against future Running Royalties payable hereunder,
provided that in no event shall the reduction taken any calendar quarter
pursuant to this clause exceed twenty-five per cent (25%) of the Running
Royalties otherwise payable hereunder.

 

ARTICLE 6

 

CONFIDENTIALITY

 

6.01 Treatment of Confidential Information. With respect to all confidential
information (the "Confidential Information") transmitted by either party to the
other including all information developed pursuant to this Agreement, the
receiving party shall, while this Agreement is in effect and thereafter, make no
use of this information other than in furtherance of this Agreement and shall
use the same efforts to keep secret and prevent the disclosure of such
information to parties other than its agents, officers, employees and
representatives authorized to receive such information as it would its own
confidential information. A receiving party's obligation of non-use and
non-disclosure shall not apply, however, to information which;

 

(a) was known to the receiving party at the time of its disclosure and not
previously subject to any obligation of confidentiality at the time of its
disclosure;

 

(b) was generally available to the public or was otherwise part of the public
domain at the time of its disclosure;

 

(c) became generally available to the public or became otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving party in breach of this Agreement; or

 

(d) became known to the receiving party after its disclosure; (i) from a source
other than the disclosing party (including from independent development by the
receiving party);other than from a Third Party who had an obligation to the
disclosing party not to disclose such information to others, and other than
under an obligation of confidentiality.

 

 
14


--------------------------------------------------------------------------------




 

With the exception noted below, this Section 6.01 shall survive termination of
this Agreement for a period of three (3) years from the date of such
termination. To the extent any trade secrets are disclosed, the confidentiality
obligations shall continue in perpetuity.

 

6.02 Obligation upon Termination. If this Agreement shall be terminated or
otherwise expires, Licensee, at the request of Licensor, shall destroy or return
to Licensor all copies and other embodiments of Confidential Information
theretofore delivered to Licensee or any of its affiliates/ sublicensees, by
Licensor, as well as all summaries of such Confidential Information prepared by
Licensee or its agents, except that a single copy of said Confidential
Information and said summaries may be retained by counsel to Licensee for
archival purposes. In addition, within ninety (90) days after Licensor's request
that Licensee destroy all such Confidential Information, an officer of Licensee
shall deliver to Licensor a certificate stating that Licensee has complied with
such request. Upon termination of this Agreement, Licensor, at the request
Licensee, shall destroy or return to Licensee all copies and other embodiments
of Licensee’s Confidential Information theretofore delivered to LMT by Licensee
or its affiliates, as well as summaries of such Confidential Information
prepared by Licensor or its Affiliates, except that a single copy of said
Confidential Information and said summaries may be retained by counsel to
Licensor for archival purposes. In addition, within ninety (90) days after
Licensee's request that Licensor destroy all such Confidential Information, an
officer of LMT shall deliver to Licensee a certificate stating that LMT has
complied with such request.

 

6.03 Right to Disclose. To the extent it is reasonably necessary or appropriate
to fulfill its obligations or exercise its rights under this Agreement, each
party may disclose Confidential Information to its Affiliates, sublicensees,
consultants and outside contractors; provided, however, that prior to the
release by either party of any Confidential Information of the other, the
disclosing party shall cause the recipient to execute a Confidentiality
Agreement (the "Confidentiality Agreement") in favor of the other party hereto.
In any such Confidentiality Agreement, the parties must agree (i) to keep the
Confidential Information confidential for the same time periods and to the same
extent as each party herein is required to keep such information confidential
and (ii) to use the Confidential Information only for such purposes as each
party herein is entitled to use the Confidential Information. Each party or its
sublicensees may also disclose Confidential Information to governmental or other
regulatory authorities to the extent that such disclosure is reasonably
necessary to comply with applicable laws or regulations.

 

 
15


--------------------------------------------------------------------------------




 

ARTICLE 7

 

INTELLECTUAL PROPERTY RIGHTS AND PROTECTION

 

7.01 Treatment of Intellectual Property

 

(a) All rights arising from or relating to intellectual property (the
intellectual Property") such as patents, patent applications, inventions,
know-how, trademarks, copyrights and the like, owned or controlled by either
party prior to the Effective Date of this Agreement, shall remain the property
of such party, subject only to the rights and licenses granted herein. As
between Licensor and Licensee, any and all improvements, modifications,
enhancements, derivatives of any Licensed Intellectual Property conceived,
developed, created or reduced to practice by Licensee, solely or jointly with
others (collectively “Improved IP”) will be owned by Licensee, and Licensee
shall and hereby does grant to Licensor a right to use such Improved IP subject
to the terms and conditions of this Agreement. Further, Licensee shall promptly
notify Licensor of any Improved IP conceived, developed, created or reduced to
practice by Licensee and, upon request therefor from Licensor, provide any and
all information and know-how regarding such Improved IP.

 

(b) Subject to Section 7.01(a), all Intellectual Property developed during the
term of this Agreement by personnel employed solely by or in behalf of either
party shall remain the property of such party, subject only to the rights and
licenses granted herein.

 

(c) All patents, patent applications and know-how relating to the detection of
disease in breasts made during the term of this Agreement jointly by personnel
employed by or in behalf of both parties shall be deemed Improved IP which is
jointly owned by Licensor and Licensee.

 

(d) In the event that the parties agree to file patent applications with respect
to any joint inventions, then they shall do so, employing an attorney or agent
mutually agreed upon to act in their joint behalf, and shall share the cost
related thereto equally. In the event that only one party seeks patent
protection, then that party shall bear all costs and the other party shall
cooperate fully in the prosecution and enforcement of any patent application or
patent resulting therefrom. Each party shall be entitled to exploit any jointly
owned Intellectual Property subject to royalties and other payments due in
accordance with this Agreement with respect thereto.

 

 
16


--------------------------------------------------------------------------------




 

7.02 Patent and Trademark Prosecution; Enforcement of Licensed Rights.

 

(a) Licensor shall use reasonable efforts to prosecute any patent applications
and applications for trademark registrations, licensed hereunder and not yet
assigned to Licensee, to obtain patents and registered trademarks thereon and to
maintain any such patents and registered trademarks; provided, however, that
Licensor shall have the right to discontinue the prosecution of any such patent
application or application for trademark registration or to abandon any such
patent or trademark registration. If Licensor decides to abandon or allow to
lapse any such patent application or patent or application for trademark
registration or registered trademark in any country, Licensor shall inform
Licensee. and Licensee shall be given the right to prosecute such patent
application or application for trademark registration and/or maintain such
patent or trademark registration at its expense, and shall be entitled to deduct
from royalties due Licensor, in respect of sales in such country, Licensee's
out-of-pocket expenses in prosecuting and/or maintaining patent or trademark
protection in such country; provided that in no event shall the amount deducted
with respect to any Calendar Quarter exceed more than 50% of the running
Royalties payable in respect of net Sales in such country during such quarter.
Licensee’s sole recourse against Licensor for Licensor’s decision to abandon or
lapse any such patent application or patent or application for trademark
registration or registered trademark in any country shall be offset rights
against Running Royalties as above provided.

 

(b) LMT shall provide Licensee with all correspondence and reports of
communications had in connection with the prosecution of the Licensed
Intellectual Property in such a timely matter as to permit Licensee to provide
comment in the course of prosecution. LMT shall have the continuing obligation
to promptly update Exhibits A and B.

 

ARTICLE 8

 

TERMINATION

 

8.01 Term. The term of this Agreement shall extend from the Effective Date until
that date which is the later of (i) fifteen years from the date as of which
Licensee (or one of its sublicensees) first has Net Sales and (ii) with respect
to each country in which Licensee is directly or indirectly distributing
Products, the last to expire of the Valid Claims in respect of such country. If
Licensee has not directly or indirectly had any Net Sales prior to December 31,
2016, this agreement shall terminate.

 

8.02 Default; Bankruptcy; Uncured Breach.

 

(a) Either party may terminate this Agreement upon sixty (60) days' written
notice for any material breach or material default of the other party hereto.
Said notice shall become effective at the end of said period unless during said
period the party in breach or default shall cure such breach or default or, in
the event of a default or breach which cannot be cured within such sixty days,
such notice shall not become effective if the defaulting party shall commence
the cure during such sixty days and thereafter diligently prosecute the same.

 

 
17


--------------------------------------------------------------------------------




 

(b) Either party may terminate this Agreement in the event that the other party
shall (i) become insolvent, (ii) be unable, or admit in writing its inability,
to pay its debts as they mature, (iii) make a general assignment for the benefit
of, or enter into any composition or arrangement with, creditors, (iv) apply for
or consent (by admission of material allegations of a petition or otherwise) to
the appointment of a receiver or trustee, (v) authorize or file or have filed
against it a petition under Chapter 7 or 11 of the United States Bankruptcy Code
unless such petition is dismissed within sixty (60) days of filing.

 

8.03 Licensee’s Obligations Upon Termination. In the event of termination of any
license granted hereunder, Licensee shall have the right to sell off its
inventory of Licensed Products existing as of the date of termination; provided,
however, that Licensee shall be obliged to pay the Running Royalties on such
sales in accordance with Section 3.01 hereof and shall be obligated to return
all Intellectual Property subject to the License granted under this Agreement..

 

8.05 Right of First Refusal. If Licensor shall file a petition seeking
protection under the Bankruptcy Code or to have a receiver appointed for all or
any portion of its assets or a third party shall file a petition against
Licensor under the Bankruptcy Code or seeking to have a receiver appointed for
its assets, and all or any portion of the assets of Licensor shall be auctioned
or otherwise offered for sale, Licensee shall have a right of first refusal
exercisable for a period of thirty days commencing as of the purported sale of
any of Licensor’s assets to purchase the same for a price equal to the price
offered by the third party and to have credited as a portion of such price any
amount then due Licensee form Licensor.

 

ARTICLE 9

 

REPRESENTATIONS, WARRANTIES AND DISCLAIMERS

 

9.01 Each party hereto acknowledges and agrees:

 

(a) that no representation or promise not expressly contained in this Agreement
has been made by the other party hereto or by any of its agents, employees,
representatives or attorneys;

 

 
18


--------------------------------------------------------------------------------




 

(b) that this Agreement is not being entered into on the basis of, or in
reliance on, any promise or representation, expressed or implied, covering the
subject matter hereof, other than those which are set forth expressly in this
Agreement; and

 

(c) that each party has had the opportunity to be represented by counsel of its
own choice in this matter, including the negotiations which preceded the
execution of this Agreement.

 

9.02 Each party warrants, as of the date hereof, that, based upon its actual
knowledge without any investigation, it is unaware of any Third Party patent
containing claims or a pending application containing claims which, if issued,
are or would be infringed by either party in operating under the terms of this
Agreement. Each party agrees to make the other aware of such Third Party patents
and applications promptly upon becoming aware (based upon its actual knowledge
without any investigation) of same.

 

9.03 Each party warrants and represents that it has the full right and power to
make the promises and grant the licenses set forth in this Agreement and that
there are no outstanding agreements, assignments or encumbrances in existence
inconsistent with the provisions of this Agreement.

 

9.04 Licensor Representations and Warranties

 

(a) Licensor hereby represents and warrants that, except as otherwise provided
in Schedule 9.04(a):

 

(i) it is the true owner of all right, title and interest in and to the Licensed
Intellectual Property, and Licensor does not actually know without any
investigation of any asserted or unasserted claims of ownership of the Licensed
Intellectual Property by any party other than Licensor

 

(ii) Licensor does not know without any investigation of any inventors of the
Licensed Patent Rights other than the named inventors of the Licensed Patent
Rights, and does not know without any investigation of any asserted or
unasserted claims of inventorship of the Licensed Patent Rights by any person
other than the named inventors of the Licensed Patent Rights; and

 

 
19


--------------------------------------------------------------------------------




 

(iii) Licensor does not know without any investigation of any asserted claims of
prior invention of the Licensed Patent Rights by any third party, including any
interferences or requests for interferences involving the Patent Rights, except
as appear in the USPTO record.

 

(iv) the Intellectual Property being licensed to Licensee hereunder includes all
of the Intellectual Property (A) which Licensor believes without any
investigation it owns or to which Licensor has the right to use pursuant to a
valid and enforceable, written license, sublicense, agreement, or permission,
and (B) which is reasonably necessary or desirable for the manufacture, sale,
distribution, and use by ultimate purchasers of, the Products.

 

(iv) LMT is a corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation, and duly qualified to
do business in each jurisdiction in which it maintains and office or the nature
of its business requires it to qualify.

 

(v) LMT has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of LMT, enforceable in accordance with its terms and conditions, except as
limited by (x) applicable bankruptcy insolvency, reorganization, moratorium,
fraudulent conveyance or other laws of general application relating to or
affecting the enforcement of creditrs’ rights generally, and (y) laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(vi) Neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will (i) to the knowledge
of Licensor, violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which LMT is subject or any provision of the
charter or bylaws of LMT or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, franchise, lease, license, instrument, or other
arrangement to which LMT is a party or by which it is bound or to which any of
its assets is subject (or result in the imposition of any Security Interest upon
any of its assets). To the knowledge of Licensor, Licensor does not need to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the parties to
consummate the transactions contemplated by this Agreement.

 

 
20


--------------------------------------------------------------------------------




 

9.05 Licensee Representations and Warranties

 

(i) Licensee is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation.

 

(ii) Licensee has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of Licensee, enforceable in accordance with its terms and conditions, except as
limited by (x) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (y) laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

(iii) Neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will (x) to the knowledge
of Licensee, violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Licensee is subject or any provision of
the charter or bylaws of Licensee or (y) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, franchise, lease, license, instrument, or other
arrangement to which Licensee is a party or by which it is bound or to which any
of its assets is subject (or result in the imposition of any lien upon any of
its assets). To its knowledge, Licensee does not need to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order for the parties to consummate the
transactions contemplated by this Agreement.

 

 
21


--------------------------------------------------------------------------------




 

ARTICLE 10

 

MISCELLANEOUS

 

10.01 Assignment. Neither party shall assign its rights or obligations under
this Agreement without the prior written consent of the other party, provided
however, either party may assign, upon prior notice to the other party, its
rights and obligations to Affiliates or to any purchaser or successor in
interest to substantially all of such assigning party’s business.
Notwithstanding the foregoing, LMTor Licensee may assign as collateral the right
to receive the payments to be made to it under this Agreement provided that no
such assignment shall relieve LMT or Licensee of its obligations hereunder or
alter the rights and obligations of LMT or Licensee hereunder. Upon written
request of LMT, Licensee shall pay all amounts due and owing to LMT hereunder to
such assignee, at such address as LMT may designate. No such assignee shall have
liability to Licensee with respect to LMT's duties and obligations hereunder.

 

10.02 Not Agents. LMT and Licensee shall not be deemed to be partners, joint
venturers or each other's agents, and neither shall have the right to act on
behalf of the other except as expressly provided hereunder or otherwise
expressly agreed to in writing.

 

10.03 Force Majeure. Neither party shall be liable for failure to perform as
required by any provision of this Agreement where such failure results from a
force majeure beyond such party's control. In the event of any delay
attributable to a force majeure, the time for performance affected thereby shall
be extended for a period equal to the time lost by reason of the delay.

 

10.04 Costs. LMT and Licensee shall each bear and pay for their respective costs
and expenses regarding the negotiation and preparation of this Agreement and all
documents, instruments and agreements related thereto.

 

10.05 Notices. Services of all notices and payments to be made as provided
herein shall be deemed duly given and made if sent by certified or registered
mail, postage prepaid, to the addresses below; the date of giving such notices
shall be the date of mailing.

 

If to LICENSEE:

Efil Sub of ECG Inc.

2798 Thamesgate Dr.

Mississauga, Ontario, Canada L4T 4E8

With a copy to:

Nocholas Bozza

Suite 3129-3350 Fairview Street

Burlington, Ontario, Canada L7N 3L5

 

 
22


--------------------------------------------------------------------------------




 

If to LMT:

c/o Updike, Kelly & Spellacy, P.C.

100 Pearl Street, 17th Floor

Hartford, CT 06123

Attn: Gregg J. Lallier

 

With a copy to:

Carol Fitzgerald

4438 Chubb Hollow Road

Dundee, New York 14837

 

10.06 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York.

 

10.07 Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and may not be modified or extended except by a written document signed by a
duly authorized executive officer of each party.

 

10.08 Severability. Any provision hereof which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. The parties shall replace such ineffective
provision for such jurisdiction with a valid and enforceable provision which
most closely approaches the idea, intent, and purpose of this Agreement and, in
particular, the provision to be replaced.

 

10.09 Remedies. Any controversy or claim arising out of or relating to this
Agreement, or the parties' decision to enter into this Agreement, or the breach
thereof, shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of JAMS. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. The arbitration shall
be held in New York, New York and the arbitrators shall apply the substantive
law of New York except that the interpretation and enforcement of this
arbitration provision shall be governed by the Federal Arbitration Act. The
arbitrators shall not award any of the parties punitive damages and the parties
shall be deemed to have waived any right to such damages.

 

 
23


--------------------------------------------------------------------------------




 

10.10 Waiver. The failure of a party to enforce at any time for any period any
of the provisions hereof shall not be construed as a waiver of such provision or
the rights of such party thereafter to enforce each such provision.

 

10.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same documents.

 

10.12 Captions. The captions to the several Articles and Sections hereof are not
a part of this Agreement, but are merely guides or labels to assist in locating
the several Articles and Sections.

 

WITNESS WHEREOF, the parties hereto have caused this instrument to be executed
by their duly authorized officers as of the day and year set forth above.

 

 

LIFE MEDICAL TECHNOLOGIES, INC. EFIL SUB of ECG INC.           By: /s/ Carol
Fitzgerald   By: /s/ John Bentivoglio     An Authorized officer     An
Authorized Officer  

 

 
24


--------------------------------------------------------------------------------




 

EXHIBIT A

 

PRODUCTS

 

PRODUCT KNOWN AS BREASTCARE DTS™ /BREASTALERT™

 

Notwithstanding the following more specific description of the Product, the
Products shall include any temperature sensing product manufactured by or on
behalf of the Licensor using the patented technology or improvements thereto.
The BreastCare DTS™ is an early diagnostic direct reading, digital product to
screen the breast for abnormalities, including cancer.

 

The BreastCare DTS™ measures underlying breast tissue temperature and not skin
surface temperature by retaining the emitted heat when BreastCare™ DTS is placed
against the breast for 15 minutes. The averaged and recorded reading on the
BreastCare DTS™ has taken into consideration that the temperature patterns of a
woman's breasts are closely symmetrical. This method detects abnormalities by
comparing the temperature differences in the corresponding areas of a woman's
breasts.

 

The BreastCare DTS™ product consists of a pair of non-woven pads made of
spun-fiber or foam material, each of which has three wafer-thin, pliant,
aluminum foil, and temperature responsive segments attached to its inner
surface. Each segment is wedge-shaped and contains 18 columns or bars of thermal
dots. These dots contain chemical heat sensors that change color when exposed to
a specific temperature.

 

 
25


--------------------------------------------------------------------------------




 

EXHIBIT B

 

PATENTS

 

United States Patents: U.S. Patent 6,086,247 as well as all related applications
and/or issued patents. Related applications includes any related foreign or U.S.
issued or pending applications, continuation applications, continuation-in-part
applications, divisional applications, reissue applications, and provisional
application.

 

U.S. Patent 6135968 – Differential temperature measuring device and method;
Prostate Screening Device.

 

RE 32,000

 

RE 4,624264

 

Patent 4651749

 

 
26


--------------------------------------------------------------------------------




 

EXHIBIT C

 

EXCLUSIVE AND NON-EXCLUSIVE TRADEMARKS

 

C-1

 

Trademarks

 

BreastCare DTSTM BreastAlertTM Differential Temperature Sensor

 

C-2

 

All Other Foreign/International Intellectual Property

 

Life Medical Technologies, Inc.

Scantek Medical, Inc.

 

 

27

--------------------------------------------------------------------------------